 

Hl'.

_ §§
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case F! L tate

___

 

 

M
UNITED STATES DISTRICT CoUR'r AR 01 29’9

 

SOUTHERN DISTRICT OF CALIFORNIA CL&HK us L)rs r mci noting
SOUTHI;HN L)i$iH¢Cr 0§ CALH-OHN:A
UNITED STATES OF AMERlCA JUDGMENT IN A CRI' DH’U l Y
V_ (For Of`fenses Committed On or After November i, 1987)
FULIO RODRIGUEZ (l)

Case Number: 3; l 8-CR-03 265 -JAH

Kasha K Castiilo
Defendant’s Attomey

REGlsTRATloN No. 71558-298

E| s

THE DEFENDANTZ

§ pleaded guilty to count(s) TWO Ofthe lndictment.

 

was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adiudged guilty of such count(s), which involve the following offense(s):

 

 

Tit|e and Section [ Nature of Offense Count
18:545 - Smugg|ing/|mportation Contrary To Law 2
The defendant is sentenced as provided in pages 2 through 4 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

l:\ The defendant has been found not guilty on count(s)

 

E] Count(s) 1,3 dismissed on the motion of the United States.

m Assessment : $100.00.

.JVTA Assessment*: $
[l

;Justice for Victims of Trafficking Act of 2015. Pub. L. No, l 14-22.
E No fine l:l Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

Eebruarv 25. 2019

Date of lmposition of Sentence

M§W

H . JOHN A. HOUSTON
ITED STATES DISTRICT JUDGE

3:18-CR-03265-JAH

 

AO 245B (CASD Rev. 02/] 8) Judgment in a Criminal Case

 

DEFENDANT; JULIO RODRIGUEZ (1) Judgmem - Page 2 0f4
cAsE NUMBER; 3; 1 s-CR-oszss-JAH

PROBATION
The defendant is hereby sentenced to probation for a term of:
three (3) years as to count 2.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau ofPrisons unless removed ii'om the United States.

The defendant shall not commit another federal, state or local crime.

For ojj"enses committed on or a]?er September 13, 1994:

g The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapplicable.)

13 The defendant shall not possess a fireann, ammunition, destructive device, or any other dangerous weapon.

g The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Bacl<log Elimination Act of 2000, pursuant to 18 USC section 3583(3)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying off`ense. (Check ifapplicable.)
The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)

If this judgment imposes a fmc or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8] the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer:

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation oiiicer to make such notifications and to coniirrn the defendant`s compliance
with such notification requirement

3:18-CR-03265-JAH

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: JULIO RODRIGUEZ ( l) Judgment - Page 3 of 4
CASE NUMBER: 3:18-CR-03265-JAH

SPECIAL CONDITIONS OF SUPERVISION

1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

2. Subrnit your person, property, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or
evidence of a violation of a condition of release; failure to submit to a search may be grounds for revocation; the
defendant shall warn any other residents that the premises may be subject to searches pursuant to this condition.

//

3:18-CR-03265-JAH

AO 24551udgment in Criminal Case

Sheet 5 _Criminai Monetary Penalties page 4 of4

DEFENDANT: Julio Rodriguez
CASE NUMBERZ lSCr3265-JAH

RESTITUTION

The defendant shall pay restitution in the amount of $l.SOO.()O unto the United
States of America.

This sum shall be paid as follows:

Pay restitution in the amount of $1 ,500 to Profera through the C|erk, U. S. District
Court.

The defendant shall pay the restitution during his term of probation at the rate of 325 per

month. These payment schedules do not foreclose the United States from exercising all
legal actions, remedies, and process available to it to collect the restitution judgment

Profepa

Procuraduria Federa| de Protecciion al Ambiente amino al Ajusco
No. 200 Co|onia Jardines en la Montana,

Delegacion Tlapan, CP 14210,

Distrito Federal, Mexico

Unti| restitution has been paid, the defendant shall notify the Clerk of the Court and the
United States Attorney’s Office of any change in the defendant’s mailing or residence
address, no later than thirty (30) days after the change occurs.

